Opinion by
Johnson, J.
It was stipulated that the merchandise, which was assessed on the basis of 182.37 long tons net weight, consists of 4,120 bags of dried beet pulp; that each bag contains 90 pounds net weight; and that there were, in fact, only 165.54 long tons net weight of said merchandise, as entered by the importer. In view of the stipulation it was held that duty was assessable upon the basis of 165.54 long tons, and the collector was directed to refund all duty taken in excess thereof.